Case: 19-60226     Document: 00515706891          Page: 1    Date Filed: 01/14/2021




           United States Court of Appeals
                for the Fifth Circuit
                                                                      United States Court of Appeals
                                                                               Fifth Circuit

                                                                             FILED
                                                                      January 14, 2021
                                   No. 19-60226                         Lyle W. Cayce
                                                                             Clerk

   University of Texas M.D. Anderson Cancer Center,

                                                                      Petitioner,
                                       versus

   United States Department of Health and Human
   Services,

                                                                     Respondent.


                On Petition for Review of a Final Agency Decision
             of the U.S. Department of Health and Human Services


   Before Wiener, Engelhardt, and Oldham, Circuit Judges.
   Andrew S. Oldham, Circuit Judge:
          Employees of the University of Texas M.D. Anderson Cancer Center
   (“M.D. Anderson” or “Petitioner”) lost patients’ data. In response, the
   United States Department of Health and Human Services (“HHS” or the
   “Government”) fined M.D. Anderson $4,348,000. After M.D. Anderson
   filed its petition for review, HHS conceded that it could not defend a fine in
   excess of $450,000. The Government’s decision was arbitrary, capricious,
   and contrary to law. We grant the petition for review and vacate the penalty.
Case: 19-60226     Document: 00515706891           Page: 2   Date Filed: 01/14/2021




                                    No. 19-60226


                                         I.
          Three unfortunate events set the stage for this lawsuit. First, back in
   2012, an M.D. Anderson faculty member’s laptop was stolen. The laptop was
   not encrypted or password-protected but contained “electronic protected
   health information (ePHI) for 29,021 individuals.” Second, also in 2012, an
   M.D. Anderson trainee lost an unencrypted USB thumb drive during her
   evening commute. That thumb drive contained ePHI for over 2,000
   individuals. Finally, in 2013, a visiting researcher at M.D. Anderson
   misplaced another unencrypted USB thumb drive, this time containing ePHI
   for nearly 3,600 individuals.
          M.D. Anderson disclosed these incidents to HHS. Then HHS
   determined that M.D. Anderson had violated two federal regulations. HHS
   promulgated both of those regulations under the Health Insurance Portability
   and Accountability Act of 1996 (“HIPAA”) and the Health Information
   Technology for Economic and Clinical Health Act of 2009 (the “HITECH
   Act”). The first regulation requires entities covered by HIPAA and the
   HITECH Act to “[i]mplement a mechanism to encrypt” ePHI or adopt
   some other “reasonable and appropriate” method to limit access to patient
   data. 45 C.F.R. §§ 164.312(a)(2)(iv), 164.306(d) (the “Encryption Rule”).
   The second regulation prohibits the unpermitted disclosure of protected
   health information. Id. § 164.502(a) (the “Disclosure Rule”).
          HHS also determined that M.D. Anderson had “reasonable cause” to
   know that it had violated the rules. 42 U.S.C. § 1320d-5(a)(1)(B) (setting out
   the “reasonable cause” culpability standard). So, in a purported exercise of
   its power under 42 U.S.C. § 1320d-5 (HIPAA’s enforcement provision),
   HHS assessed daily penalties of $1,348,000 for the Encryption Rule
   violations, $1,500,000 for the 2012 Disclosure Rule violations, and




                                         2
Case: 19-60226       Document: 00515706891          Page: 3    Date Filed: 01/14/2021




                                     No. 19-60226


   $1,500,000 for the 2013 Disclosure Rule violations. In total, HHS imposed a
   civil monetary penalty (“CMP” or “penalty”) of $4,348,000.
          M.D. Anderson unsuccessfully worked its way through two levels of
   administrative appeals. Then it petitioned our court for review. See 42 U.S.C.
   § 1320a-7a(e) (authorizing judicial review). After M.D. Anderson filed its
   petition, the Government conceded that it could not defend its penalty and
   asked us to reduce it by a factor of 10 to $450,000.
                                          II.
          The principal argument in M.D. Anderson’s petition is that a state
   agency is not a “person” covered by HIPAA’s enforcement provision. See
   42 U.S.C. § 1320d-5. For the sake of today’s decision, we assume that M.D.
   Anderson is such a “person” and that the enforcement provision therefore
   applies. The petition for review nonetheless must be granted for an
   independent reason: the CMP violates the Administrative Procedure Act
   (“APA”).
                                          A.
          The APA directs us to “hold unlawful and set aside” agency actions
   that are “arbitrary, capricious, an abuse of discretion, or otherwise not in
   accordance with law.” 5 U.S.C. § 706(2); see Windsor Place v. U.S. Dep’t of
   Health & Hum. Servs., 649 F.3d 293, 297 (5th Cir. 2011) (per curiam). To that
   end, we must “insist that an agency examine the relevant data and articulate
   a satisfactory explanation for its action.” FCC v. Fox Television Stations, Inc.,
   556 U.S. 502, 513 (2009) (quotation omitted). Our review is “searching and
   careful,” Marsh v. Or. Nat. Res. Council, 490 U.S. 360, 378 (1989) (quotation
   omitted), and we only consider the reasoning “articulated by the agency
   itself,” Motor Vehicle Mfrs. Ass’n v. State Farm Mut. Auto. Ins. Co., 463 U.S.
   29, 50 (1983). Post hoc rationalizations offered by the Government’s counsel
   are irrelevant. See ibid.




                                          3
Case: 19-60226      Document: 00515706891          Page: 4   Date Filed: 01/14/2021




                                    No. 19-60226


          In conducting arbitrary-and-capricious review, we must ensure that
   the agency did not “entirely fail[] to consider an important aspect of the
   problem” that it seeks to address. Id. at 43. And we must reject “an
   explanation for its decision that runs counter to the evidence before the
   agency, or is so implausible that it could not be ascribed to a difference in
   view or the product of agency expertise.” Ibid. Put simply, we must set aside
   any action premised on reasoning that fails to account for “relevant factors”
   or evinces “a clear error of judgment.” Marsh, 490 U.S. at 378 (quotation
   omitted).
          The Supreme Court also has “made clear, however, that a court is not
   to substitute its judgment for that of the agency and should uphold a decision
   of less than ideal clarity if the agency’s path may reasonably be discerned.”
   Fox, 556 U.S. at 513–14 (quotation omitted). “Agencies . . . have expertise
   and experience in administering their statutes that no court can properly
   ignore.” Judulang v. Holder, 565 U.S. 42, 53 (2011). “Fundamentally, the
   argument about agency expertise is less about the expertise of agencies in
   interpreting language than it is about the wisdom of according agencies broad
   flexibility to administer statutory schemes.” Perez v. Mortg. Bankers Ass’n,
   575 U.S. 92, 129 (2015) (Thomas, J., concurring in the judgment).
          But in this case, HHS steadfastly refused to interpret the statutes at
   all. The administrative law judge (“ALJ”) began his opinion by emphasizing
   that he would “not address” any of M.D. Anderson’s constitutional or
   statutory arguments. The ALJ understood his authority to extend only to
   enforcing HHS’s regulations—not to interpreting HIPAA, the HITECH
   Act, any other statute, or any provision of the U.S. Constitution. As the ALJ
   put it: “My authority to hear and decide this case rests entirely on a
   delegation from the Secretary [of HHS]. Nothing in that delegation
   authorizes me to find that the Secretary’s regulations are ultra vires.”




                                          4
Case: 19-60226        Document: 00515706891              Page: 5      Date Filed: 01/14/2021




                                         No. 19-60226


           The ALJ likewise refused to consider whether the multi-million-dollar
   CMP was arbitrary or capricious. In response to M.D. Anderson’s argument
   that the CMPs in “other instances of ePHI loss . . . were far more lenient than
   what [the agency] requested in this case,” the ALJ concluded: “I do not
   evaluate penalties based on a comparative standard. There is nothing in the
   regulations that suggests that I do so.”
           HHS’s Departmental Appeals Board agreed with the ALJ. It held that
   M.D. Anderson is “free to make its ultra vires argument to a court, but we
   may not invalidate a regulation.” And the Board likewise agreed with the ALJ
   that the agency has no power to review penalties for arbitrariness or
   capriciousness because “there is nothing in the regulations that suggests that
   the ALJ evaluate penalties based on a comparative standard.”
           Thus, with respect to M.D. Anderson’s APA arguments—whether
   the CMP is arbitrary, capricious, or otherwise inconsistent with Congress’s
   statutes—it is impossible for us to substitute our judgment for the agency’s.
   See Fox, 556 U.S. at 513–14. That’s because the agency itself repeatedly
   insisted that it was not offering a judgment at all. In accordance with HHS’s
   steadfast insistence in the administrative record, our review of M.D.
   Anderson’s statutory arguments is de novo.
           Our review of M.D. Anderson’s regulatory arguments is also de novo.
   As the Supreme Court recently emphasized, “a court should not afford Auer
   deference unless the regulation is genuinely ambiguous.” Kisor v. Wilkie, 139
   S. Ct. 2400, 2415 (2019). 1 HHS never suggests that its regulations are


           1
               The Supreme Court “has often deferred to agencies’ reasonable readings of
   genuinely ambiguous regulations.” Id. at 2408. It “call[s] that practice Auer deference, or
   sometimes Seminole Rock deference, after two cases in which [the Court] employed it.”
   Ibid. (citing Auer v. Robbins, 519 U.S. 452 (1997); Bowles v. Seminole Rock & Sand Co., 325
   U.S. 410 (1945)).




                                               5
Case: 19-60226        Document: 00515706891              Page: 6       Date Filed: 01/14/2021




                                          No. 19-60226


   ambiguous, nor does it even cite Auer. Therefore, each HHS regulation “just
   means what it means—and the court must give it effect, as the court would
   any law.” Ibid.
                                               B.
           The Government’s CMP order against M.D. Anderson was arbitrary,
   capricious, and otherwise unlawful. That’s for at least four independent
   reasons.
                                               1.
           Let’s start with the Encryption Rule. That Rule provides, in relevant
   part, that a HIPAA-covered entity must “[i]mplement a mechanism to
   encrypt and decrypt electronic protected health information.” 45 C.F.R.
   § 164.312(a)(2)(iv) (emphasis added). 2 It is undisputed that M.D. Anderson
   implemented “a mechanism.” For example, M.D. Anderson’s “Information
   Resources Acceptable Use Agreement and User Acknowledgement for
   Employees” specified: “If confidential or protected MDACC data is stored
   on portable computing devices, it must be encrypted and backed up to a
   network server for recovery in the event of a disaster or loss of information.”
   M.D. Anderson furnished its employees an “IronKey” to encrypt and
   decrypt mobile devices and trained its employees on how to use it. M.D.
   Anderson also implemented a mechanism to encrypt emails. And M.D.
   Anderson implemented various other mechanisms for file-level encryption in


           2
            The parties agree that the Encryption Rule does not require all entities to adopt
   such “a mechanism.” Encryption is a so-called “addressable” requirement, which means
   that a covered entity can “address” it by explaining why it’s not “reasonable and
   appropriate” under that covered entity’s particular circumstances. See 45 C.F.R.
   § 164.306(d). It’s undisputed that M.D. Anderson thought an encryption mechanism was
   reasonable and appropriate, and that it attempted to adopt one that satisfied the Encryption
   Rule. Therefore, for purposes of this opinion, we ignore the “addressability” carveout to
   the Encryption Rule.




                                                6
Case: 19-60226     Document: 00515706891           Page: 7   Date Filed: 01/14/2021




                                    No. 19-60226


   its ClinicStation software. Petitioner plainly implemented “a mechanism” to
   encrypt ePHI.
          The dispute in this case is whether M.D. Anderson should’ve done
   more—either to implement a different mechanism or to better implement its
   chosen mechanism. The Government adamantly argues yes. First, HHS
   argues that M.D. Anderson’s internal documents show that Petitioner
   wanted to strengthen its mechanisms for protecting ePHI. But it’s plainly
   irrational to say that M.D. Anderson’s desire to do more in the future means
   that in the past it “failed to encrypt patient data on portable media at all.”
   Red Br. 48 (emphasis by HHS).
          Second, the Government argues that the stolen laptop and the two lost
   USB drives were not encrypted at all. That appears undisputed. But that does
   not mean M.D. Anderson failed to implement “a mechanism” to encrypt
   ePHI. It means only that three employees failed to abide by the encryption
   mechanism, or that M.D. Anderson did not enforce that mechanism
   rigorously enough. And nothing in HHS’s regulation says that a covered
   entity’s failure to encrypt three devices means that it never implemented “a
   mechanism” to encrypt anything at all.
          For example, imagine that a covered entity has a million USB drives.
   It pays millions of dollars for military-grade encryption of those drives, with
   the expectation that they would be impervious to the most sophisticated
   computer hackers on earth. Then the covered entity puts ePHI on the drives.
   What happens if a new hacker nonetheless decrypts three of them? Or what
   if someone in the factory accidentally fails to encrypt three USB drives, and
   they get stolen? Under the Government’s theory, the covered entity violated
   the Encryption Rule because the decrypted or unencrypted devices prove res
   ipsa it could’ve done more. As the ALJ understood the Encryption Rule, it




                                         7
Case: 19-60226         Document: 00515706891               Page: 8       Date Filed: 01/14/2021




                                           No. 19-60226


   “require[s] covered entities to assure that all systems containing ePHI be
   inaccessible to unauthorized users.” Period. Full stop. No exceptions. 3
           But that’s not the regulation HHS wrote. The regulation requires only
   “a mechanism” for encryption. It does not require a covered entity to
   warrant that its mechanism provides bulletproof protection of “all systems
   containing ePHI.” Nor does it require covered entities to warrant that all
   ePHI is always and everywhere “inaccessible to unauthorized users.” Nor
   does the regulation prohibit a covered entity from creating “a mechanism”
   by directing its employees to sign an Acceptable Use Agreement that requires
   encryption of portable devices. Nor does it say that providing employees an
   IronKey is insufficient to create a compliant mechanism. Nor does it say
   anything about how effective a mechanism must be, how universally it must
   be enforced, or how impervious to human error or hacker malfeasance it must
   be. The regulation simply says “a mechanism.” M.D. Anderson
   undisputedly had “a mechanism,” even if it could’ve or should’ve had a
   better one. So M.D. Anderson satisfied HHS’s regulatory requirement, even
   if the Government now wishes it had written a different one.



           3
             It’s no answer to say, as the Government does, that there’s a significant difference
   between M.D. Anderson and the hypothetical herculean covered entity that pays millions
   of dollars for military-grade encryption on some of its portable devices. As M.D. Anderson
   points out, there’s ample evidence in the administrative record that Petitioner spent
   considerable money and energy protecting ePHI and implementing improvements to its
   ePHI protections. And in all events, the Encryption Rule does not contain a Herculean-
   Efforts Exception that protects one covered entity and not another based on how hard they
   try to encrypt ePHI. As relevant here, see supra note 2, the Rule requires all covered entities
   to establish “a mechanism.” And a covered entity either satisfies that requirement by
   creating “a mechanism” (as M.D. Anderson argues) or it faces strict liability for creating
   no mechanism at all if three of its devices are unencrypted or decrypted (as HHS argues).
   As explained above, we agree with M.D. Anderson. If HHS wants to police just how
   herculean a covered entity must be in encrypting ePHI, the Government can propose a rule
   to that effect and attempt to square it with the statutes Congress enacted.




                                                 8
Case: 19-60226         Document: 00515706891               Page: 9      Date Filed: 01/14/2021




                                          No. 19-60226


                                                2.
           Next consider the Disclosure Rule. With exceptions not relevant here,
   that Rule prohibits a covered entity from “disclos[ing]” ePHI. 45 C.F.R.
   § 164.502(a). And the Rule defines “disclosure” to “mean[] the release,
   transfer, provision of access to, or divulging in any manner of information
   outside the entity holding the information.” Id. § 160.103. The ALJ seized on
   the word “release” and concluded that a covered entity violates the
   Disclosure Rule whenever it loses control of ePHI—regardless of whether
   anyone outside of M.D. Anderson accesses it.
           That interpretation departs from the regulation HHS wrote in at least
   three ways. First, each verb HHS uses to define “disclosure”—release,
   transfer, provide, and divulge—suggests an affirmative act of disclosure, not
   a passive loss of information. One does not ordinarily “transfer” or
   “provide” something as a sideline observer but as an active participant. The
   ALJ recognized as much when he defined “release” as “the act of setting
   something free.” But then he made the arbitrary jump to the conclusion that
   “any loss of ePHI is a ‘release,’” even if the covered entity did not act to set
   free anything. It defies reason to say an entity affirmatively acts to disclose
   information when someone steals it. That is not how HHS defined
   “disclosure” in the regulation. So HHS may not define it that way in an
   adjudication. 4




           4
             That is not to say that a covered entity must knowingly act to disclose ePHI to
   violate HIPAA. To the contrary, Congress specified penalties for unknowing violations. See
   42 U.S.C. § 1320d-5(a)(1)(A) (prescribing penalties where the entity “did not know” it
   committed a violation); cf. infra at 12 (discussing statutory penalties for “reasonable cause”
   and “willful neglect” violations). One can affirmatively disclose something to someone
   outside a covered entity and do so unknowingly—say, by emailing protected information
   to the wrong “John Doe.”




                                                 9
Case: 19-60226     Document: 00515706891           Page: 10   Date Filed: 01/14/2021




                                    No. 19-60226


          Second, each of the regulation’s disclosure-defining verbs is
   transitive. The Disclosure Rule prohibits the release, transfer, provision, and
   divulging of a particular object—namely, “information.” 45 C.F.R.
   § 160.103. And the Government nowhere explains how “information” can
   be released, transferred, provided, or divulged without someone to receive it
   and hence be informed by it. To the contrary, the regulation appears to define
   “disclosure” in accordance with its ordinary meaning, which requires
   information to be “made known” to someone. See Webster’s New
   International Dictionary 743 (2d ed. 1934; 1950). HHS never
   explains how someone could “disclose” a secret without actually making it
   known to someone. Nor can we imagine a way.
          Third, the Disclosure Rule does not prohibit disclosure to just any
   someone. The ePHI must be disclosed to someone “outside” of the covered
   entity. 45 C.F.R. § 160.103. The Government’s loss-of-control standard
   means that a covered entity can be liable under the Disclosure Rule if one
   employee shares or steals another employee’s laptop. But that interpretation
   renders the word “outside” in § 160.103 meaningless surplusage. See Nat’l
   Ass’n of Home Builders v. Defs. of Wildlife, 551 U.S. 644, 668–69 (2007)
   (rejecting an interpretation that “would render the regulation entirely
   superfluous”). We therefore refuse to interpret § 160.103 to mean that HHS
   can prove that M.D. Anderson “disclosed” ePHI without proving that
   someone “outside” the entity received it. And the Government concedes it
   cannot meet that standard.
          The Government’s principal response is that it will be difficult for
   HHS to enforce the Disclosure Rule if it must show that ePHI was disclosed
   to someone, and harder still if it must show that ePHI was disclosed
   “outside” of the covered entity. Maybe so, maybe not. But that’s precisely
   the sort of policy argument that HHS could vet in a rulemaking proceeding.




                                         10
Case: 19-60226     Document: 00515706891            Page: 11    Date Filed: 01/14/2021




                                     No. 19-60226


   It’s not an acceptable basis for urging us to transmogrify the regulation HHS
   wrote into a broader one.
                                           3.
          Third, one of the most remarkable aspects of the ALJ’s order is its
   insistence that the Government can arbitrarily and capriciously enforce the
   CMP rules against some covered entities and not others. The ALJ insisted
   that “I do not evaluate penalties based on a comparative standard. There is
   nothing in the [HHS] regulations that suggests that I do so.” The
   Departmental Appeals Board agreed with the ALJ’s legal reasoning.
          It is a bedrock principle of administrative law that an agency
   must “treat like cases alike.” 32 Charles Alan Wright & Charles
   H. Koch, Federal Practice and Procedure § 8248, at
   431 (2006); see also Nat’l Cable & Telecomms. Ass’n v. Brand X Internet Servs.,
   545 U.S. 967, 981 (2005) (“Unexplained inconsistency is . . . a reason for
   holding [agency action] to be . . . arbitrary and capricious . . . .”); Burlington
   N. & Santa Fe Ry. Co. v. Surface Transp. Bd., 403 F.3d 771, 776 (D.C. Cir.
   2005) (“An agency must provide an adequate explanation to justify treating
   similarly situated parties differently.”); Wright & Koch, supra, § 8248,
   at 431 (“General principles of administrative law hold that an agency must
   be consistent . . . .”). This principle is an outgrowth of the old adage from
   State Farm that “an agency changing its course must supply a reasoned
   analysis.” 463 U.S. at 57 (quotation omitted); accord Fox, 556 U.S. at 515
   (“[T]he requirement that an agency provide reasoned explanation for its
   action . . . ordinarily demand[s] that it display awareness that it is changing
   position. . . . [T]he agency must show that there are good reasons for the new
   [position].” (emphasis omitted) (citation omitted)); Jupiter Energy Corp. v.
   FERC, 407 F.3d 346, 349 (5th Cir. 2005) (agency action is arbitrary and
   capricious when it fails to “supply a reasoned analysis for any departure from




                                           11
Case: 19-60226     Document: 00515706891           Page: 12   Date Filed: 01/14/2021




                                    No. 19-60226


   other agency decisions” (quotation omitted)); Comcast Corp. v. FCC, 526
   F.3d 763, 769 (D.C. Cir. 2008) (“[A]n agency’s unexplained departure from
   precedent must be overturned as arbitrary and capricious.”).
          But in this case, M.D. Anderson proffered examples of other covered
   entities that violated the Government’s understanding of the Encryption
   Rule and faced zero financial penalties. For example, a Cedars-Sinai
   employee lost an unencrypted laptop containing ePHI for more than 33,000
   patients in a burglary. HHS investigated and imposed no penalty at all. The
   Government has offered no reasoned justification for imposing zero penalty
   on one covered entity and a multi-million-dollar penalty on another.
          The Government’s only response is that it evaluates each case on its
   individual facts. As it must. But an administrative agency cannot hide behind
   the fact-intensive nature of penalty adjudications to ignore irrational
   distinctions between like cases. See LeMoyne-Owen Coll. v. NLRB, 357 F.3d
   55, 61 (D.C. Cir. 2004) (“[W]here, as here, a party makes a significant
   showing that analogous cases have been decided differently, the agency must
   do more than simply ignore that argument.”). Were it otherwise, an agency
   could give free passes to its friends and hammer its enemies—while also
   maintaining that its decisions are judicially unreviewable because each case
   is unique. Suffice it to say the APA prohibits that approach.
                                         4.
          Fourth, the penalty amounts. The ALJ found that M.D. Anderson’s
   violations of the Encryption Rule and the Disclosure Rule were attributable
   to “reasonable cause” and not “willful neglect.” 42 U.S.C. § 1320d-
   5(a)(1)(B). For such “reasonable cause” violations, Congress specified that
   “the total amount imposed on the person for all such violations of an identical
   requirement or prohibition during a calendar year may not exceed
   $100,000.” Id. § 1320d-5(a)(3)(B). The ALJ and the Departmental Appeals




                                         12
Case: 19-60226        Document: 00515706891               Page: 13       Date Filed: 01/14/2021




                                          No. 19-60226


   Board nevertheless determined that the per-year statutory cap was
   $1,500,000. Then the agency determined that M.D. Anderson owed
   $1,348,000 over the calendar years 2011, 2012, and 2013 for violating the
   Encryption Rule and $3,000,000 for calendar years 2012 and 2013 for
   violating the Disclosure Rule.
           Again, that’s arbitrary, capricious, and contrary to law. Congress
   specified that the per-year cap for all reasonable-cause violations is
   $100,000—not $1,500,000. See 42 U.S.C. § 1320d-5(a)(3)(B); cf. Util. Air
   Regul. Grp. v. EPA, 573 U.S. 302, 328 (2014) (holding agency has no power
   to rewrite numerical thresholds imposed by Congress). Two months after the
   Departmental Appeals Board’s decision in this case, HHS conceded that it
   had misinterpreted the statutory caps. And it published a “Notice of
   Enforcement Discretion Regarding HIPAA Civil Money Penalties” to
   explain its mea culpa. See 84 Fed. Reg. 18,151, 18,153 (Apr. 30, 2019). In its
   mea culpa, HHS said that “[u]pon further review of the statute by the HHS
   Office of the General Counsel,” it would exercise “enforcement discretion”
   to follow the statutory caps in 42 U.S.C. § 1320d-5(a)(3)(B). Ibid. (citing
   Heckler v. Chaney, 470 U.S. 821, 831 (1985)). 5



           5
              Section 1320d-5(a)(1)(B) says that reasonable-cause violations shall incur “a
   penalty for each such violation of an amount that is at least the amount described in
   paragraph (3)(B) but not to exceed the amount described in paragraph (3)(D).” Paragraph
   (3)(B) in turn imposes a per-violation amount of $1,000, and paragraph (3)(D) imposes a
   per-violation amount of $50,000. It is quite obvious from that statutory text that each
   reasonable-cause violation can be penalized from $1,000 to $50,000—but the total of all
   reasonable-cause violations for a calendar year cannot exceed $100,000. In the ALJ’s CMP
   order and the Departmental Appeals Board’s decision, however, HHS said each
   reasonable-cause violation can be penalized from $1,000 to $50,000 up to the calendar-
   year limit of $1,500,000 that applies to uncorrected willful-neglect violations. See 42 U.S.C.
   § 1320d-5(a)(1)(C)(ii). In addition to nonsensically conflating the fault levels specified by
   Congress, HHS’s interpretation rendered meaningless surplusage the statutory cap for




                                                13
Case: 19-60226         Document: 00515706891                Page: 14        Date Filed: 01/14/2021




                                            No. 19-60226


           We take the opportunity to reiterate what we’ve said before: neither
   “enforcement discretion” nor Heckler v. Chaney empowers an agency to
   disregard Congress’s statutes. See Texas v. United States, 809 F.3d 134, 152
   n.34 (5th Cir. 2015) (citing Heckler, 470 U.S. at 831), aff’d by an equally
   divided Court, 136 S. Ct. 2271 (2016) (per curiam). And the fact that HHS
   later recognized its error in a notice of “enforcement discretion” does
   nothing to change the text of the regulations HHS promulgated through
   notice and comment. Nor does it cure the erroneous premises of the
   decisions by the ALJ and the Departmental Appeals Board.
           Those erroneous premises are particularly problematic because they
   tainted other parts of HHS’s decision. For example, HHS’s own regulations
   require it to consider the following factors (among others) in assessing a
   CMP:
           (1) Whether the violation caused physical harm;
           (2) Whether the violation resulted in financial harm;
           (3) Whether the violation resulted in harm to an individual’s
           reputation; and
           (4) Whether the violation hindered an individual’s ability to
           obtain health care.
   45 C.F.R. § 160.408(b). It’s undisputed that HHS can prove none of these.
   But the ALJ justified ignoring them because “the penalties that I determine
   to impose are but a small fraction of the maximum penalties that are



   reasonable-cause violations. But see Corley v. United States, 556 U.S. 303, 314 (2009)
   (emphasizing “one of the most basic interpretive canons, that a statute should be construed
   so that effect is given to all its provisions, so that no part will be inoperative or superfluous,
   void or insignificant” (quotation omitted)). The indefensibility of its prior interpretation
   presumably explains HHS’s notice of “enforcement discretion.”




                                                  14
Case: 19-60226    Document: 00515706891             Page: 15   Date Filed: 01/14/2021




                                     No. 19-60226


   permitted by regulation”—a regulation that HHS now concedes in its
   “enforcement discretion” is unlawful.
                                 *        *         *
         The Government has offered no lawful basis for its civil monetary
   penalties against M.D. Anderson. The petition for review is GRANTED.
   The CMP order is VACATED. And the matter is REMANDED for
   further proceedings consistent with this opinion.




                                          15